20-05027-rbk Doc#131 Filed 10/30/20 Entered 10/30/20 18:07:18 Main Document Pg 1 of
                                         8



               IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

    In re:                                  §
                                            § Chapter 11
    KrisJenn Ranch, LLC,                    §
                                            §
    Debtor                                  § Case No. 20-50805
                                            §


    KrisJenn Ranch, LLC, KrisJenn Ranch,§
    LLC–Series Uvalde Ranch, and KrisJenn
                                        §
    Ranch, LLC–Series Pipeline ROW, as  §
    successors in interest to Black Duck§
    Properties, LLC,                    §
                                        § Adversary No. 20-05027
    Plaintiffs,                         §
                                        §
    v.                                  §
                                        §
    DMA Properties, Inc. and Longbranch §
    Energy, LP,                         §
                                        §
    Defendants.                         §


    DMA Properties, Inc. and Frank Daniel §
    Moore,                                   §
                                             §
    Cross-Plaintiff/Third-Party Plaintiff,   §
                                             §
    v.                                       § Adversary No. 20-05027
                                             §
    KrisJenn Ranch, LLC, KrisJenn Ranch, §
    LLC–Series Uvalde Ranch, and KrisJenn §
    Ranch, LLC–Series Pipeline ROW, Black §
    Duck Properties, LLC, Larry Wright, and §
    John Terrill,                            §
                                             §
    Cross-Defendants/Third-Party Defendants. §




                                            1
20-05027-rbk Doc#131 Filed 10/30/20 Entered 10/30/20 18:07:18 Main Document Pg 2 of
                                         8



      DMA’S RESPONSE IN OPPOSITIONTO KRISJENN’S MOTION TO COMPEL

            DMA Properties, Inc. and Frank Daniel Moore (collectively, “DMA”) respectfully

   oppose KrisJenn’s motion to compel. Defendants’ motion primarily complains about: (1) the

   timing of DMA’s objections; (2) DMA’s withholding of privileged documents; (3) the

   substance of specific objections; and (4) DMA’s failure to identify individual documents in its

   responses. DMA addresses each of these issues in turn below.

            In short, though, KrisJenn’s motion is without merit. After conducting an initial search

   and providing documents to counsel, DMA produced over 5,800 pages of documents in

   response to Defendants’ requests. DMA did not withhold any nonprivileged documents on the

   basis of objections. Since then, DMA has had a professional conduct an independent search of

   all existing client files, and a supplemental production is expected to be made next week.

   Defendants, meanwhile, made their first production just last week—even though DMA served

   its discovery requests in June, over three months ago.1

            When KrisJenn first raised these issues on October 19 (just days after this Court granted

   DMA’s motion for partial summary judgment), DMA responded by letter and suggested that

   the parties should get on a call and confer. Instead, KrisJenn filed a motion to compel the very

   next day, without making any real attempt to confer. Because DMA has complied with its

   discovery obligations and is producing substantially all documents in its possession, the Court

   should deny KrisJenn’s motion.

                                                   ARGUMENT
            As the movant, KrisJenn bears “a burden to specifically and individually identify each

   discovery request in dispute and specifically, as to each request, identify the nature and basis of

   the dispute, including explaining . . . how a response or answer is deficient or incomplete, and

       1
         DMA served its discovery requests on Debtors by email on June 24, 2020. Debtors’ counsel claims that he
   never received that email, but every other recipient did. DMA is seeking to confer, but Debtors have not provided
   any credible explanation of this discrepancy. The net result is that Debtors made their document production in late
   October 2020 in response to requests from June. This follows a consistent pattern—Debtors conveniently filed
   this bankruptcy in April 2020 immediately before they were obligated to produce documents in response to DMA’s
   discovery requests in that case.


                                                           2
20-05027-rbk Doc#131 Filed 10/30/20 Entered 10/30/20 18:07:18 Main Document Pg 3 of
                                         8



   ask the Court for specific relief as to each request.” Samsung Elec. Am. Inc. v. Yang Kun

   “Michael” Chung, 325 F.R.D. 578, 600 (N.D. Tex. 2017).

   I.      Timing of DMA’s Objections

           First, KrisJenn suggests that DMA should produce additional documents because DMA

   waived its objections by serving responses after the 30-day window. It is true that DMA

   produced documents one business day after the deadline for responses as a result of a

   calendaring error. But DMA also did not withhold any nonprivileged documents on the basis of

   its objections. Federal Rule of Civil Procedure 34(a)(2)(C) requires parties to state whether any

   responsive materials are being withheld. Here, DMA did not state it was withholding any

   nonprivileged documents on the basis of its objections. Moreover, Defendants’ own motion

   suggests that this sort of inadvertent delay is, in most circumstances “likely to be found a

   reasonable mistake.” Mot. [#108] at 3.

   II.     Global Objections

           Second, KrisJenn objects that the preliminary statement accompanying DMA’s

   responses is an improper “global objection.” For clarification, DMA has not withheld any

   nonprivileged documents based on the preliminary statement, and DMA is in the process of

   compiling a privilege log identifying documents withheld on the basis of privilege.

   III.    Privilege Objections

           Third, KrisJenn complains that “documents are being improperly withheld on the basis

   of privilege.” Mot. [#108] at 5. As explained above though, DMA is currently in the process of

   compiling its privilege log. And KrisJenn, for its part, has not yet produced a comprehensive

   privilege log in this case, either.

   IV.     Objections that Requests are Overbroad or Unduly Burdensome

           Fourth, KrisJenn contests a number of specific objections that DMA lodged with

   respect to individual requests. But as explained above, DMA did not withhold any nonprivileged



                                                  3
20-05027-rbk Doc#131 Filed 10/30/20 Entered 10/30/20 18:07:18 Main Document Pg 4 of
                                         8



   documents on the basis of those objections, and has produced all responsive documents in its

   possession, custody, or control that could be located after conducting a reasonably diligent

   search.

   V.        Responses “Subject to” Objections

             Fifth, KrisJenn complains about DMA’s specific objections to interrogatories and

   requests. Specifically, KrisJenn puts forward two arguments (a) a party must respond “to the

   extent that a request is not objected to”; and (b) a party should not respond “subject to” an

   objection. Mot. [#108] at 7. DMA is not sure how to reconcile these arguments by Krisjenn, and

   they seem contradictory. What’s more, KrisJenn has not addressed any specific objection;

   instead, KrisJenn has just listed requests and interrogatories that were objected to, and then

   made a blanket statement that the requests “are not overbroad.” Yet when DMA tried to confer

   with KrisJenn on this issue, KrisJenn ignored DMA’s offer and instead filed this motion.

   VI.       Objections to Interrogatories Seeking “All Facts”

             Sixth, KrisJenn complains that DMA has objected to some interrogatories that seek “all

   facts” in support of particular contentions. However, those objections are proper. Courts in the

   Western District of Texas have held that parties should not seek exhaustive factual narratives

   through interrogatory responses—such information should instead be sought through

   depositions. See, e.g., Cannata v. Catholic Diocese of Austin St. John Neumann Catholic Church,

   2011 WL 221692, at *1–2 (W.D. Tex. Jan. 21, 2011) (denying motion to compel more detailed

   responses because “interrogatories are not intended to take the place of depositions.”). When

   DMA attempted to confer with KrisJenn regarding the intended scope of these requests,

   KrisJenn declined and instead filed this motion.

   VII.      Objections to Interrogatories Seeking Expert Testimony

             Seventh, KrisJenn complains that DMA has objected to several interrogatories on the

   basis that they require expert testimony. KrisJenn also points out that DMA has an obligation




                                                   4
20-05027-rbk Doc#131 Filed 10/30/20 Entered 10/30/20 18:07:18 Main Document Pg 5 of
                                         8



   to provide such information anyway, to the extent possible. And DMA has done so. For

   example, DMA has answered Interrogatories 9, 15, 17, and 19 with as much specificity as is

   possible in the absence of expert testimony. When DMA offered to confer with KrisJenn—in

   order to better determine what, exactly, KrisJenn is seeking—KrisJenn declined and instead

   filed this motion.

   VIII. Objections to Requests Seeking Information in KrisJenn’s Possession

          Eighth, KrisJenn complains that DMA has objected to a number of requests on the basis

   that they seek information in KrisJenn’s possession. KrisJenn believes that is not a proper

   objection. However, (1) DMA has not withheld documents on the basis of the objection, as

   observed above; and (2) the objection is proper. Under Rule 26(b)(1), KrisJenn’s discovery

   excursions must be proportional to the needs of the case, which entails consideration of “the

   parties’ relative access to relevant information” as well as the “burden or expense of the

   proposed discovery” and its benefit. The fact that requested information is already in

   KrisJenn’s possession thus weighs heavily on whether the discovery request is proper and

   proportional under the federal rules. Correspondingly, DMA’s objection was also proper.

   IX.    Organization of Documents

          Ninth, KrisJenn complains that DMA’s responses should specify which documents

   were produced in response to which request. KrisJenn did not raise this issue with DMA before

   filing this motion, nor did KrisJenn make any attempt to confer. However, DMA is now in the

   process of amending its responses to specify which documents were produced in response to

   this request. If KrisJenn had tried to confer over this issue before moving to compel, this could

   have been resolved without court intervention

   X.     The Court should not award fees in connection with this motion.

          The Court should not award sanctions in connection with this motion, for two reasons.

   First, as explained above, KrisJenn’s motion lacks merit, because DMA has complied with its




                                                   5
20-05027-rbk Doc#131 Filed 10/30/20 Entered 10/30/20 18:07:18 Main Document Pg 6 of
                                         8



   discovery obligations in this case. Second, and equally as important, the Court should not

   reward KrisJenn for declining to confer on the issues raised by this motion. When KrisJenn

   contacted DMA on October 19 and asked to confer, DMA responded by letter that same day

   and offered to set up a time to discuss KrisJenn’s concerns by phone. KrisJenn ignored that

   attempt to confer and instead rushed to file this motion the next day. Indeed, KrisJenn did not

   even attempt to confer over some of the issues raised in its motion, nor did KrisJenn allow any

   time for DMA to respond to the concerns that were raised. Rule 37 does not allow for an award

   of fees in such circumstances. See FED. R. CIV. P. 37(a)(5) (stating courts must not award

   monetary sanctions if the movant filed the motion “before attempting in good faith to obtain

   the disclosure or discovery without court action” or if “other circumstances make an award of

   expenses unjust”). Despite KrisJenn’s attempts to manufacture a discovery dispute, the reality

   is that DMA has complied with its obligations.

                                         CONCLUSION
          DMA has complied with its discovery obligations in this case, and KrisJenn’s motion is

   without merit. DMA therefore respectfully requests the Court deny KrisJenn’s motion to

   compel.




                                                    6
20-05027-rbk Doc#131 Filed 10/30/20 Entered 10/30/20 18:07:18 Main Document Pg 7 of
                                         8



                                                  Respectfully submitted,

                                                  /s/ Christopher S. Johns
                                                  Christopher S. Johns
                                                  State Bar No. 24044849
                                                  Christen Mason Hebert
                                                  State Bar No. 24099898
                                                  JOHNS & COUNSEL PLLC
                                                  14101 Highway 290 West, Suite 400A
                                                  Austin, Texas 78737
                                                  512-399-3150
                                                  512-572-8005 fax
                                                  cjohns@johnsandcounsel.com
                                                  chebert@johnsandcounsel.com
                                                  /s/ Timothy Cleveland
                                                  Timothy Cleveland
                                                  State Bar No. 24055318
                                                  Austin H. Krist
                                                  State Bar No. 24106170
                                                  CLEVELAND | TERRAZAS PLLC
                                                  4611 Bee Cave Road, Suite 306B
                                                  Austin, Texas 78746
                                                  512-689-8698
                                                  tcleveland@clevelandterrazas.com
                                                  akrist@clevelandterrazas.com
                                                  /s/ Natalie F. Wilson
                                                  Natalie F. Wilson
                                                  State Bar No. 24076779
                                                  LANGLEY & BANACK
                                                  745 East Mulberry Avenue, Suite 700
                                                  San Antonio, Texas 78212
                                                  210-736-6600
                                                  210-735-6889 fax
                                                  nwilson@langleybanack.com
                                                  Andrew R. Seger
                                                  State Bar No. 24046815
                                                  KEY TERRELL & SEGER
                                                  4825 50th Street, Suite A
                                                  Lubbock, Texas 79414
                                                  806-793-1906
                                                  806-792-2135 fax
                                                  aseger@thesegerfirm.com
                                                  Attorneys for Frank Daniel Moore
                                                  and DMA Properties, Inc.


                                         7
20-05027-rbk Doc#131 Filed 10/30/20 Entered 10/30/20 18:07:18 Main Document Pg 8 of
                                         8



                                     CERTIFICATE OF SERVICE
            I hereby certify that on October 30, 2020 a true and correct copy of the foregoing
   document was transmitted to each of the parties via the Court’s electronic transmission
   facilities and/or via electronic mail as noted below. For those parties not registered to receive
   electronic service, a true and correct copy of the foregoing document was served by United
   States Mail, first class, postage prepaid, at the address noted below.
     Ronald J. Smeberg                                 Michael Black
     Charles John Muller, IV                           BURNS & BLACK PLLC
     MULLER SMEBERG, PLLC                              750 Rittiman Road
     111 W. Sunset                                     San Antonio, TX 78209
     San Antonio, TX 78209                             mblack@burnsandblack.com
     ron@smeberg.com
     john@muller-smeberg.com                           Jeffery Duke
                                                       DUKE BANISTER MILLER & MILLER
     Counsel for KrisJenn Ranch, LLC,                  22310 Grand Corner Drive, Suite 110
     Krisjenn Ranch, LLC, Series Uvalde                Katy, TX 77494
     Ranch, KrisJenn Ranch, LLC, Series                jduke@dbmmlaw.com
     Pipeline Row
                                                       Counsel for Longbranch Energy, LP
     Ronald J. Smeberg                                 Shane P. Tobin
     THE SMEBERG LAW FIRM, PLLC                        OFFICE OF THE U.S. TRUSTEE
     2010 W Kings Hwy                                  903 San Jacinto Blvd, Room 230
     San Antonio, TX 78201-4926                        Austin, Texas 78701
     ron@smeberg.com                                   shane.p.tobin@usdoj.gov

     Counsel for Black Duck Properties, LLC            United States Trustee
     William P Germany                                 John Terrill
     BAYNE, SNELL & KRAUSE                             12712 Arrowhead Lane
     1250 N.E. Loop 410, Suite 725                     Oklahoma City, OK 73120
     San Antonio, TX 78209
     wgermany@bsklaw.com                               Third Party-Defendant, pro se

     Counsel for Larry Wright
     Laura L. Worsham
     JONES, ALLEN & FUQUAY, L.L.P.
     8828 Greenville Avenue
     Dallas, TX 75243
     lworsham@jonesallen.com

     Counsel for McLeod Oil, LLC

                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns



                                                  8
